Citation Nr: 9925582	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  98-19 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to accrued benefits.  

3.  Entitlement to nonservice-connected death pension 
benefits.  


ATTORNEY FOR THE BOARD

D. Dean





INTRODUCTION

The appellant is the widow of a deceased veteran who had 
recognized guerrilla service from May 1945 to May 1946, and 
who died in December 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations by the Manila Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

In her October 1998 substantive appeal (VA Form 9), the 
appellant also made mention of a claim for VA burial 
allowance.  A review of the claims file shows that this claim 
was long ago granted by the RO; the appellant was so informed 
by letter dated January 11, 1974.  

By letter on December 8, 1998, the appellant was informed by 
the RO that her claim for Dependency and Indemnity 
Compensation (DIC) benefits could not be granted under 
38 U.S.C.A. § 1318 (West 1991).  The evidentiary record now 
before the Board does not indicate that she ever filed a 
notice of disagreement with that determination.  


FINDINGS OF FACT

1.  The veteran died in December 1973 due to metastatic right 
lung cancer.  

2.  During his lifetime, the veteran did not establish 
entitlement to service connection for any disability; neither 
lung cancer nor any other pulmonary disability is shown by 
competent medical evidence to have been present during 
service or within one year thereafter.  

3.  At the time of the veteran's death, there were no VA 
benefits payable; the appellant's initial claim for accrued 
benefits was first received in 1997, more than a year after 
his death in December 1973.  

4.  The veteran's recognized guerrilla service during World 
War II did not qualify either him or his surviving dependents 
for pension benefits; the service department has not 
certified any additional service.  


CONCLUSIONS OF LAW

1.  A disability incurred or aggravated during the veteran's 
recognized guerrilla service during World War II did not 
cause or contribute to his death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.12 (1998).  

2.  Legal entitlement to accrued benefits is not established.  
38 U.S.C.A. § 5121 (West 1991 & Suppl. 1999); 38 C.F.R. 
§ 3.1000 (1998).  

3.  Legal entitlement to death pension benefits is not 
established.  38 U.S.C.A. § 107 (West 1991 & Suppl. 1999); 
38 C.F.R. §  3.8, 3.203 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for the Cause of Death

Service connection can be granted for any disability 
resulting from disease or injury incurred in or aggravated 
during active military service in wartime or peacetime.  
38 U.S.C.A §§ 1110, 1131 (West 1991).  Service connection can 
also be granted for lung cancer if it becomes manifest to a 
degree of 10 percent within one year of separation from 
active service.  38 U.S.C.A. §§ 1101(3), 1112(a)(3), 1137 
(West 1991 & Supp. 1997).  Also, service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disability.  38 C.F.R. 
§ 3.310(a)(1998).  To establish service connection for the 
cause of a veteran's death, the evidence must establish that 
a service-connected disease or injury either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(1998).  

In this case, the official certificate of death shows that 
the veteran died in December 1973 at age 70 due to metastatic 
right lung cancer with pulmonary abscesses and tuberculosis 
of the right lung present.  The April 1946 service discharge 
physical examination report, including chest X-ray study, is 
negative for lung pathology, and the fatal pulmonary 
disabilities are not shown to have been evident until many 
years after service.  At the time of his death, he was a 
patient at the Veterans Memeorial Hospital.  The medical 
evidence of record reveals that he was hospitalized for the 
first time in June 1973 because of hemoptysis, occurring 7 
months prior to his admission.  The only claim seeking VA 
disability compensation benefits, filed by the veteran during 
his lifetime, pertained to scars on the back of his head, and 
such claim was denied in 1969, and again in 1971.  

Under the circumstances, service connection for the cause of 
the veteran's death is not warranted as this claim is not 
well grounded.  See Darby v. Brown, 10 Vet. App. 243, 245 
(1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
38 U.S.C.A. § 5107(a).  There is no indication in the record 
that the veteran had lung pathology while in service and 
there is no competent medical authority providing a nexus 
between his fatal lung disease in 1973 and his service which 
ended in 1946.  The appellant is the only one to have 
provided a nexus.  As a lay person, she is not competent to 
render a medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Accrued Benefits

As pertinent to the present appeal, certain qualified 
survivors of deceased veterans shall, upon timely 
application, be paid certain periodic monetary benefits 
authorized by laws administered by VA to which the veteran 
was entitled at death under existing ratings or decisions, or 
those based upon evidence in the file at date of death, which 
were due and unpaid for a period not to exceed two years 
prior to the date of the veteran's death.  38 U.S.C.A. 
§ 5121(a); 38 C.F.R. § 3.1000.  Applications for accrued 
benefits must be filed within one year after the date of 
death.  38 U.S.C.A. § 5121(c).  

The veteran in this case was not receiving or entitled to 
receive any periodic monetary VA benefit at the time of his 
death.  Moreover, the appellant's initial claim for accrued 
benefits was not received until July 1997, more than 23 years 
after the veteran's death in December 1973.  Under the 
circumstances, entitlement to accrued benefits has not been 
demonstrated.  When the law is dispositive, the claim should 
be denied due to a lack of legal merit.  Sabonis v. Brown, 6 
Vet.App. 426 (1994).  

Entitlement to VA Death Pension

During his lifetime, the veteran's claim for nonservice-
connected disability pension benefits was denied in May and 
June 1969 because his recognized guerrilla service during 
World War II did not qualify him for VA disability pension 
benefits.  The same principle is applicable to the 
appellant's current claim seeking VA death pension benefits.  
See 38 U.S.C.A. § 107; 38 C.F.R. § 3.8.  The veteran's 
possible additional service in the Philippine Army, to which 
some reference is made in the record, is not countable at all 
as service in the U.S. Armed Forces in the absence of 
official documentation or certification by the service 
department.  See 38 C.F.R. § 3.203.  Since the service 
department has not issued official documents (DD Form 214, 
Certificate of Discharge, etc.) pertaining to any service by 
the veteran, and has only certified the existence of his 
recognized guerrilla service from May 1945 to May 1946, which 
does not include legal qualification for VA pension benefits, 
the appellant's entitlement to VA death pension benefits is 
not established.  See Dela Pena v. Derwinski, 2 Vet. App. 
80(1992).  In cases such as this, where the law is 
dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet.App. 426 
(1994). 


ORDER

To the extent indicated above, the appeal is denied.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

 

